                                                                      Case 2:16-cv-00746-RFB-DJA Document 68 Filed 09/03/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8
                                                                                                UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                                  Case No.: 2:16-cv-00746-RFB-DJA
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                   Plaintiff,
AKERMAN LLP




                                                            13                                                           JOINT STATUS REPORT AND
                                                                 v.                                                      STIPULATION TO STAY
                                                            14                                                           PROCEEDINGS
                                                                 ROYAL ESTATES OWNERS ASSOCIATION;
                                                            15   SFR INVESTMENTS POOL 1, LLC; and
                                                            16   NEVADA ASSOCIATION SERVICES, INC.,

                                                            17                     Defendants.

                                                            18

                                                            19           Bank of America, N.A. (BANA), SFR Investments Pool 1, LLC, and Royal Estates

                                                            20   Homeowners Association file this joint status report pursuant ECF No. 63, and jointly move the

                                                            21   court to stay the case an additional sixty days while BANA and SFR perform their remaining

                                                            22   settlement obligations. The subject property is part of a broader settlement between BANA and SFR

                                                            23   involving scores of properties and cases in state and federal court. Due to complications arising

                                                            24   from the ongoing pandemic, SFR has not yet fully completed the conditions precedent, and BANA

                                                            25   has agreed to an extension. Further, settlement talks are ongoing between BANA and Royal Estates

                                                            26   that may avert further litigation on BANA's damages claims.

                                                            27           To allow BANA and SFR to complete their settlement and to allow BANA and Royal Estates

                                                            28   time to pursue a possible settlement, the parties request an additional sixty days' stay of all litigation

                                                                                                                     1
                                                                    Case 2:16-cv-00746-RFB-DJA Document 68 Filed 09/03/20 Page 2 of 2




                                                             1   in this action. The parties will file a status report at the end of the requested stay. This request is

                                                             2   made in good faith and will not prejudice any party.

                                                             3          DATED this 3rd day of September, 2020

                                                             4    AKERMAN LLP                                              KIM GILBERT EBRON
                                                             5
                                                                  /s/ Scott R. Lachman                                     /s/ Diana S. Ebron
                                                             6    ARIEL E. STERN, ESQ.                                     DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8276                                      Nevada Bar No. 10580
                                                             7    SCOTT R. LACHMAN, ESQ.                                   JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 12016                                     Nevada Bar No. 10593
                                                             8    1635 Village Center Circle, Suite 200                    KAREN L. HANKS, ESQ.
                                                                  Las Vegas, NV 89134                                      Nevada Bar No. 9578
                                                             9                                                             7625 Dean Martin Drive, Suite 110
                                                                  Attorneys for Bank of America, N.A.                      Las Vegas, NV 89139
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                           Attorneys for SFR Investments Pool 1, LLC
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  LEACH KERN GRUCHOW ANDERSON SONG
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                  /s/ Timothy C. Pittsenbarger
                                                            13    SEAN L. ANDERSON, ESQ.
                                                            14    Nevada Bar No. 7529
                                                                  TIMOTHY C. PITTSENBARGER, ESQ.
                                                            15    Nevada Bar No. 13740
                                                                  2525 Box Canyon Dr.
                                                            16    Las Vegas, NV 89128
                                                            17    Attorneys for Royal Estates Owners Association
                                                            18
                                                                                                               ORDER
                                                            19
                                                                                                              IT IS SO ORDERED.
                                                            20

                                                            21

                                                            22                                                RICHARD F. BOULWARE, II
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                            23

                                                            24                                                DATED: September 3, 2020.

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
